PCIJ_AB_49_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-08-11_JUD_01_ME_02_FR.txt. 349

OPINION DISSIDENTE DE M. ANZILOTTI

Je crois que la Cour aurait dû déclarer irrecevable la requête
que lui avaient adressé, lé rx avril 1932, les Gouvernements de
la Grande-Bretagne, de la France, de l'Italie et du Japon:
et si je devais résumer en quelques mots les motifs de mon
opinion, je dirais qu’elle se fonde sur ce que cette requête
ne contient pas les éléments essentiels d’une demande en
justice et porte la Cour à se départir des règles fondamentales
qui dirigent son activité d’organe judiciaire.

1. — La requête commence par constater ce qui suit:

« La révocation du président du Directoire de Memel,
M. Béttcher, Ja nomination d’un Directoire présidé par
M. Simaïtis et la dissolution de la Chambre des Représentants
ont fait naître des divergences d’opinions touchant la conformité
de ces actes avec le Statut du Territoire de Memel annexé
à la Convention du 8 mai 1924. »

La conséquence naturelle de cette constatation aurait été,
semble-t-il, de demander à la Cour telles constatations de droit
ou de fait et, le cas échéant, telles mesures que les Puissances
requérantes croyaient étre en droit d’obtenir ensuite des faits
susindiqués et des divergences de vues auxquelles ils avaient
donné lieu. |

Par contre, la requête prie la Cour de dire:

« I) si le gouverneur du Territoire de Memel a le droit de
révoquer le président du Directoire ;

2) dans le cas de l’affirmative, si ce droit n'existe que sous
certaines conditions ou dans certaines circonstances, et quelles
sont ces conditions ou circonstances ;

3) dans le cas où le droit de révoquer le président du
Directoire serait reconnu, si la révocation de celui-ci entraîne
la cessation des fonctions des autres membres du Directoire ;

4) dans le cas où le droit de révoquer le président du
Directoire n’existerait que sous certaines conditions ou dans
certaines circonstances, si la révocation de M. Bôttcher effec-
tuée le 6 février 1932, est régulière dans les circonstances où
elle s’est produite ;

59
350 OPINION DISSIDENTE DE M. ANZILOTTI

5) si, dans les circonstances où elle s’est produite, la consti-
tution du Directoire présidé par M. Simaïtis est régulière ;

6) si la dissolution de la Chambre des Représentants qui a
été effectuée le 22 mars 1932 par le gouverneur du Territoire
de Memel alors que le Directoire présidé par M. Simaïtis n'avait
pas obtenu la confiance de la Chambre des Représentants,
est régulière ».

Ainsi, la requête, au lieu d'indiquer ce que les demandeurs
croyaient avoir le droit d’obtenir de la Cour, pose des ques-
tions auxquelles la Cour est priée de répondre comme s’il
s'agissait d’un avis consultatif.

2. — Il est toutefois certain que ce n’est pas un avis consul-
tatif que les Puissances requérantes ont entendu demander
à la Cour. En formulant les questions ci-dessus reproduites,
les Puissances requérantes ont voulu probablement indiquer
« Yobjet du différend » au sens de l’article 40 du Statut et
de l’article 35 du Règlement de la Cour. Mais c’est précisé-
ment cette manière d'indiquer « l’objet du différend » qui rend
la requête irrecevable.

Dans l’exercice de sa fonction judiciaire, la Cour ne peut pas
répondre à des questions; elle doit statuer sur des demandes.
La requête visée aux articles 40 du Statut et 35 du Règlement
est la demande en justice; or, dans une demande en justice,
Vindication de l’objet du différend ne peut être que l'indication
de ce que le demandeur veut obtenir de la Cour et des motifs,
de droit ou de fait, pour lesquels il croit avoir le droit de
l'obtenir (petitum et causa petendi). Seule une demande ainsi
conçue rend possible la constitution régulière d’un procès, car
un procès n’est guère concevable sans une personne qui fait
valoir, à l'égard d’une autre personne, une demande sur laquelle
il appartient au juge de statuer conformément au droit.

3. — Ceci dit, une constatation s'impose. La Cour ne pou-
vait pas répondre aux questions posées dans la requête, car, ce
faisant, elle aurait donné un avis consultatif que les Puissances
requérantes n'avaient pas le droit de demander et que la Cour
n'avait pas le droit de donner.

On peut, par contre, se demander si la Cour ne pouvait pas
se baser sur les demandes que les Puissances requérantes

60
351 OPINION DISSIDENTE DE M. ANZILOTTI

avaient plus tard soumis à la Cour, sous forme de conclusions
de leur Mémoire, pour compléter ou corriger la requête. Assu-
rément, ce n’est que dans cette voie que l’on pouvait chercher
le moyen de redresser la procédure et de mettre la Cour à
même de statuer sur des demandes au lieu de répondre à des
questions.

Dans un système de procédure souple et peu formaliste,
comme celui de la Cour, dans un système, en particulier, où
la demande en justice est suivie d’autres pièces écrites, je suis
disposé à admettre que la Cour peut tenir compte des actes
postérieurs à la requête pour combler certaines lacunes ou
corriger certains défauts de l'acte introductif d’instance. Ce
principe semble devoir s'appliquer surtout lorsque, comme dans
le cas présent, la Partie intéressée s’abstient de faire valoir
les conséquences qu’elle aurait pu tirer de certaines irrégulari-
tés de la requête.

Aussi, je suis d'avis que, si le Mémoire avait soumis à la
Cour, sous forme de conclusions, des demandes correspondant
aux points de la requête et capables d'éliminer tout doute sur
la matière de ce procès, la Cour aurait pu passer outre aux
vices de la requête et statuer sur les demandes formulées dans
le Mémoire.

Mais il me semble fort douteux qu’il en soit ainsi. Les
conclusions du Mémoire ne correspondant pas aux questions
de la requête, des doutes sérieux subsistent sur ce que les
Puissances requérantes demandent à la Cour et sur la position
de la Partie défenderesse à l’égard d’une, au moins, des ques-
tions les plus importantes de ce procès.

4. — Il convient, à cet égard, de comparer les quatre pre-
-mières questions de la requête, ci-dessus reproduites, avec les
conclusions correspondantes, 4) et 6), du Mémoire, par lesquelles
les demandeurs prient la Cour de dire et juger:

« a) que le gouverneur du Territoire de Memel n’a pas le
droit de révoquer le président du Directoire ;

b) que la cessation des fonctions du président du Directoire
n’entraîne pas ipso facto la cessation des fonctions des autres
membres du Directoire ».

La conclusion a) correspond au point I de la requéte et
présente sous forme de demande la thése que la requéte avait

61
352 OPINION DISSIDENTE DE M. ANZILOTTI

présentée sous forme de question. Il en est de même de le
conclusion 6) à l'égard du point 3 de la requête ; il faut cepen-
dant observer que la conclusion élargit considérablement la
question, car, au lieu de se référer, comme celle-ci, au cas de
la révocation, elle envisage en général la cessation des fonctions
du président du Directoire.

Mais les points 2 et 4 de la requête n’ont aucune corres-
pondance dans les conclusions du Mémoire.

La requête faisait clairement entrevoir une demande princi-
pale — constatation de l’inexistence de tout droit pour le
gouverneur de révoquer le président du Directoire — et une
demande subsidiaire — constatation de l'existence de ce droit
dans certaines conditions ou circonstances, qui ne subsistaient
pas dans le cas de la révocation de M. Bôttcher. La demande
principale avait pour objet l'interprétation du Statut de Memel,
abstraction faite du cas de l'espèce, dont elle rendait l'examen
superflu ; la demande subsidiaire se référait au cas de l'espèce
et n’envisageait l'interprétation du Statut de Memel que pour
autant que cette interprétation était nécessaire en vue de
constater l’irrégularité de la révocation de M. Bôttcher.

Dans les conclusions, la thèse subsidiaire est disparue; les
demandeurs se bornent à prier la Cour de statuer sur l’inexis-
tence du droit de révocation, sans même mentionner le cas de
l'espèce ; ce qu'elles demandent est donc une décision sur une
question abstraite d'interprétation.

L’abandon d’une partie de la demande n’est certainement
pas inadmissible. Il faut cependant observer que, ensuite
d'une question qui leur avait été adressée spécialement à cet
effet, les agents des Puissances requérantes ont répondu que
la thèse subsidiaire n'était pas abandonnée ; et l'on peut ajou-
ter que la question de la légalité de la révocation de
M. Bôttcher a fait l’objet de leurs plaidoiries. Aucune demande
n’a cependant été formulée, et il a même été déclaré à
l'audience que les Puissances requérantes ne croyaient pas
pouvoir préciser les conditions ou circonstances visées aux
questions 2 et 4 de la requête: je ne vois donc pas sur quoi
la Cour aurait pu statuer.

62
353 OPINION DISSIDENTE DE M. ANZILOTTI

5. — L'incertitude que les questions de la requéte, les
conclusions du Mémoire et les déclarations faites à l'audience
‘par les agents des Puissances requérantes laissent ainsi planer
sur une partie essentielle de ce procés, devient encore plus
grave lorsqu’on considére la position respective des deux
Parties.

Si lon se réfère aux points de la requête, les conclusions
du Contre-Mémoire lithuanien ne vont pas au dela d’une
demande de rejet des prétentions du demandeur, telles qu’il
était possible de les établir sur la base des faits mentionnés
et des questions formulées dans ladite requéte. Une exception
est peut-être représentée par la conclusion n° 2 ci-dessous repro-
duite ; mais la question n° 2 de la requête, à laquelle s’oppose
cette conclusion, est si vague et indéfinie, qu’il est vraiment
difficile de dire si et jusqu’a quel point la conclusion contient
une demande nouvelle.

La situation est tout a fait différente si l’on se réfère aux
conclusions du Mémoire. Ainsi que je viens de le dire, le
point 4 de la requête, ensemble le point 2, dont le premier
est l’application, ne se retrouvent pas dans ces conclusions.
Par contre, la Partie défenderesse, dans son Contre-Mémoire,
a présenté sur ces deux points les conclusions suivantes:

« 2) que Je gouverneur du Territoire de Memel, en toute
circonstance, a le droit de révoquer le président du Directoire
dans les cas suivants:

a) au cas où le président aurait commis des actes compro-
mettant la souveraineté ou l’unité de l’État lithuanien ;

b) au cas où le président aurait empiété sur les attributions
du pouvoir central;

c) au cas où le président aurait exercé ses pouvoirs en
méconnaissance des principes de la Constitution lithuanienne ;

d) au cas où le président s'oppose à la prise, par les pou-
voirs locaux, des dispositions nécessaires à l'application, sur
le Territoire de Memel, des traités internationaux conclus par
la Lithuanie et portant sur les matières qui sont de la compé-
tence des pouvoirs locaux ;

e) au cas où le président. s oppose à la prise, par les
pouvoirs locaux, des mesures nécessaires pour l'exécution des
stipulations du Statut et des lois de la République applicables
sur le Territoire ;

+ . . . . . . . . . . . . . . . . . . . . . -

63
354 OPINION DISSIDENTE DE M. ANZILOTTI

4) que la révocation de M. Bôttcher, effectuée par le gou-
verneur de Memel à la date du 6 février 1932, est régulière
dans les circonstances où elle s’est produite ».

x

Si, conformément à la requête et aux déclarations orales
des agents des Puissances requérantes, on retient que celles-ci
demandent à la Cour de dire que la révocation de M. Bôtt-
cher n'était pas régulière dans les circonstances où elle a eu
lieu, le Gouvernement lithuanien garde son rôle de défendeur.

En revanche, si l’on se réfère aux conclusions du Mémoire,
aucune demande n'existe en vue d'obtenir la constatation de
Virrégularité de la révocation de M. Bôttcher. Il est clair
que, dans cette hypothèse, la Partie défenderesse aurait pu
se borner à prier la Cour de rejeter la conclusion 4) et dire
que le gouverneur du Territoire de Memel a le droit de révo-
quer le président du Directoire. Les conclusions 2 et 4 du
Contre-Mémoire lithuanien élargiraient alors les limites du
procès ; elles seraient partant de Ja nature d’une demande
reconventionnelle tendant à obtenir la constatation du droit
qu'avait le gouverneur de révoquer le président du Directoire
M. Büttcher.

6. — Ce point était, à mon avis, d’une importance fondamen-
tale, voire même décisive pour l'issue du procès.

Sans pouvoir adhérer ni aux motifs ni au dispositif du
présent arrêt touchant le n° x de la requête, je suis d’accord
avec la Cour qu'il y a certains cas exceptionnels dans lesquels
le gouverneur du Territoire de Memel, soit en vue d’assurer
le fonctionnement régulier du régime constitutionnel méme-
lois (art. ro, 12 et 17 du Statut), soit comme une mesure de
défense nécessaire pour arrêter les conséquences d’un acte déter-
miné (arg. art. 16), peut révoquer le président du Directoire.

La question de savoir si le droit de révocation a été régu-
lièrement exercé par le gouverneur dans le cas de M. Bôttcher,
dépend alors en grande partie de certaines circonstances de
fait, en particulier du caractère et de l’objet des conversations
qui avaient eu lieu à Berlin entre M. Bôttcher et certains
fonctionnaires allemands.

64
355 OPINION DISSIDENTE DE M. ANZILOTTI

Le premier problème qui se pose — et, sans le résoudre,
il est absolument impossible d'arriver à une conclusion appuyée
sur la méthode judiciaire — est, partant, celui de savoir à
qui incombe le fardeau de la preuve.

Incombait-il aux Puissances requérantes d'établir que les
conversations de Berlin avaient eu un caractère purement
privé, comme l'ont prétendu M. Bôttcher lui-même et le
représentant du Gouvernement allemand au Conseil de la
Société des Nations? Ou bien incombait-il au Gouvernement
lithuanien, dans sa qualité de demandeur reconventionnel, de
prouver que ces conversations avaient eu ce caractére politique
et contraire aux intéréts de la Lithuanie, sur lequel s’était
fondé le gouverneur pour procéder à la révocation de
M. Bôttcher ? A mon avis, tout dépendait de ce point de pro-
cédure : je reconnais bien volontiers que les Puissances requé-
rantes n'ont pas fourni des preuves satisfaisantes à l'appui
de leur thèse; mais il m'est absolument impossible de voir
dans les documents allégués par le Gouvernement lithuanien
autre chose que des indices assez vagues et pouvant seulement
servir de base à des suppositions.

Dans ces circonstances, il paraît difficile d'admettre que la
Cour pouvait passer outre aux vices de la requête. La vérité
semble être plutôt que l'irrégularité originaire de l'acte intro-
ductif d'instance a manifesté toute sa gravité au cours de la
procédure successive: à mon avis, la Cour ne pouvait que
constater cette irrégularité et déclarer la requête irrecevable.

7. — Les observations qui précèdent visent, à proprement
parler, les points 2 et 4 de la requête. En ce qui concerne
les points I, 5 et 6, je crois que la Cour aurait pu statuer
sur les conclusions a), c) et d) du Mémoire, qui, tout en pré-
cisant la demande des Puissances requérantes, correspondent
exactement aux points susdits. Quant au point 3 de la requête
et à la conclusion 0) du Mémoiré, je suis également disposé
à admettre que la Cour aurait pu statuer sur cette conclusion,
mais en la limitant au cas de la révocation.

65
356 OPINION DISSIDENTE DE M. ANZILOTTI

Il faut cependant considérer que, dans la réalité des faits
aussi bien que dans l'intention de la Partie demanderesse,
les différents points de la requête sont étroitement liés entre
eux et forment un tout indivisible, qui a sa base ou son point
de départ dans la révocation de M. Bôttcher. Du moment où
la Cour rejetait la thèse des demandeurs relative à l'interpré-
tation abstraite du Statut de Memel (conclusion a du Mémoire),
la question concrète concernant la régularité de la révocation
de M. Bôttcher devenait le point central du procès. Les
Puissances requérantes ayant déclaré que la soi-disant demande
subsidiaire visée aux points 2 et 4 de la requête était main-
tenue, il n’était guère possible pour la Cour de statuer seule-
ment sur les autres demandes, qui avaient trouvé une expression
adéquate dans les conclusions du Mémoire. Dès lors, la
requête devait être déclarée irrecevable dans sa totalité.

(Signé) D. ANZILOTTI.

66
